Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 01/05/2021. 
2.	Claims 1-16, 18-20, 31 and 32 are pending in this application; and, claims 1 and 11 are independent claims. Claims 1-16, 18-20, 31 and 32 have been amended; and, claims 21-30 have been cancelled. This action is made Final.

Claim Objections
	Claims 2 and 12 recite the limitation "the curvature". There is insufficient antecedent basis for this limitation in the claim.
		The Office has given applicant examples of the errors that occur in claims 2 and 12. These errors should be used as a template when reviewing claims 3-11, 13-16, 18-20, 31 and 32.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 



4.	Claim(s) 1, 8, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20140062976 A1) and Vertegaal et al. (“Vertegaal”, US 20150309611 A1).
As per claim 1, Park teaches a method for selecting a region of a flexible screen, the method comprising: 
detecting, at a time/first time, by control circuitry of an electronic device, a bend/first bend in the flexible screen away from a side plane of the flexible screen and, in response to detecting the first bend, determining, by the control circuitry, a degree/first measure of bend/deflection away from the top plane of the flexible screen wherein the bend is proportional to how far away the screen is bent from the top plane of the flexible screen in un-bent form (figs. 2 and 33; para [0090]: output different signals according to the degree of bent);
identifying, by the control circuitry, a first vertex of the first bend in the flexible screen (fig. 33: vertex 14);
calculating a length/first length value less than a total length of the screen and selecting, by the control circuitry, a region/first region of the flexible screen, centered at a vertex (length of selection region is less than the total length of the screen, e.g. bending the screen selects the icon 12 along a region at the vertex 14 of the bend, the selection region has a length less than the total length of the screen that encompass the icons 11-14 on the screen, para [0185]) wherein one dimension of a region is equal to a calculated length value (figs. 12-15B, 22, 23, 25 and 33; para [0128, 0170, 0185]: e.g. in fig. 33, “the controller 180 acquires the reference line 14 for selecting the item [item 14 of fig. 33 or items to be displayed of figs. 12-15B] based on the bending region, and selects the item overlapped with the reference line 14”, the dimension of the icon region of fig. 15B is, for example, equal to the length between 1a and 1b);
detecting, at another or second time subsequent to the first time, another or second bend in the flexible screen (figs. 2 and 33; para [0090]: output different signals according to the degree of bent).
Park does not explicitly disclose bending away from a top plane of a flexible screen wherein a length value is inversely proportional to a degree/measure of bending/deflection away from the top plane of the flexible screen, i.e. and in accordance with the specification, a sharp curve results in a selection of a smaller portion of the screen than a shallow curve; detecting, at another or second time subsequent to a first time, another or second bend in the flexible screen away from the top plane of the flexible screen and, in response to detecting the second bend, determining, by a control circuitry, a second measure of deflection away from the top plane of the flexible screen, wherein the second degree or amount/measure of bend/deflection is higher than the first measure of deflection form; calculating a second length value wherein the second length value is inversely proportional to the second measure of deflection away from the top plane of the flexible screen and wherein the second length value is smaller than the first length value; selecting, by the control circuitry, a second region of the flexible screen, centered at the vertex; and highlighting, by the control circuitry, a first region and the second selected region of the flexible screen.
However, Verteegal in the analogous art of flexible screens teaches: 
bending away from a top plane of the flexible screen wherein a length value is inversely proportional to a degree/measure of bending/deflection away from a top plane of a flexible screen, i.e. and in accordance with the specification, a sharp curve results in a selection of a smaller portion of the screen than a shallow curve (figs. 4-6 and 9; para [00035, 0069, 0071-0073, 0076-selection region is inversely proportional to curvature in that based on a greater curvature such as a foldline/sharp curve, calculating/determine the amount of a region that is less than a total length of the screen having a (first) width and length value for selecting only items along the fold that falls within the region (“objects on a screen can be selected as those located on a foldline or double foldline (2) produced by bends (see FIG. 6)”) while semi-permanent folding/rolling/shallow curve causes all content or any content associated with the display to be selected);
detecting, at another or second time subsequent to the first time, another or second bend in the flexible screen away from the top plane of the flexible screen and, in response to detecting the second bend, determining, by a control circuitry, a second measure of deflection away from the top plane of the flexible screen, wherein the second degree or amount/measure of bend/deflection is higher than the first measure of deflection form (figs. 4-6 depicts example of how far away the screen is bent from the top plane in un-bent form (un-bent form represented by dashed lines) including the bend of fig. 5); and 
calculating a second length value wherein the second length value is inversely proportional to the second measure of deflection away from the top plane of the flexible screen and wherein the second length value is smaller than the first length value and selecting, by the control circuitry, a second region of the flexible screen, centered at the vertex (figs. 4-6 and 9; para [00035, 0069, 0071-0073, 0076-0077, 0080]: selection region is inversely proportional to curvature in that based on a greater curvature such as a foldline/sharp curve, calculating/determine the amount of a region total length of the screen having a width and length value for selecting only items along the fold that falls within the region and having a length value smaller than in the case where a semi-permanent folding/rolling/shallow curve selects all content along the length of the screen associated with the flexible display, i.e. “objects on a screen can be selected as those located on a foldline or double foldline (2) produced by bends (see FIG. 6)”);
 and highlighting, by the control circuitry, a first region and the second selected region of the flexible screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vertegaal with the teachings of Park. One having ordinary skill in the art would have been motivated to combine such degrees of selection given to save time from having to select individual items displayed on a screen.
As per claim 8, the modified Park teaches the method of claim 1. The modified Park further teaches identifying an action corresponding to the first region of the flexible screen and performing the action corresponding to the first region of the flexible screen (Vertegaal: para [0073, 0105, 0184, 0329]: executing an operation/function in response to selection).
As per claim 11, Park teaches a system for selecting a region of a flexible screen, the system comprising control circuitry of an electronic device configured to: 
detecting, at a time/first time, by control circuitry of an electronic device, a bend/first bend in the flexible screen away from a side plane of the flexible screen and, in response to detecting the first bend, determining, by the control circuitry, a degree/first measure of bend/deflection away from the top plane of the flexible screen wherein the bend is proportional to how far away the screen is bent from the top plane of the flexible screen in un-bent form (figs. 2 and 33; para [0090]: output different signals according to the degree of bent);
identifying, by the control circuitry, a first vertex of the first bend in the flexible screen (fig. 33: vertex 14);
calculating a length/first length value less than a total length of the screen and selecting, by the control circuitry, a region/first region of the flexible screen, centered at a vertex (length of selection region is less than the total length of the screen, e.g. bending the screen selects the icon 12 along a region at the vertex 14 of the bend, the selection region has a length less than the total length of the screen that encompass the icons 11-14 on the screen, para [0185]) wherein one dimension of a region is equal to a calculated length value (figs. 12-15B, 22, 23, 25 and 33; para [0128, 0170, 0185]: e.g. in fig. 33, “the controller 180 acquires the reference line 14 for selecting the item [item 14 of fig. 33 or items to be displayed of figs. 12-15B] based on the bending region, and selects the item overlapped with the reference line 14”, the dimension of the icon region of fig. 15B is, for example, equal to the length between 1a and 1b);
detecting, at another or second time subsequent to the first time, another or second bend in the flexible screen (figs. 2 and 33; para [0090]: output different signals according to the degree of bent).
Park does not explicitly disclose bending away from a top plane of a flexible screen wherein a length value is inversely proportional to a degree/measure of bending/deflection away from the top plane of the flexible screen, i.e. and in accordance with the specification, a sharp curve results in a selection of a smaller portion of the screen than a shallow curve; detecting, at another or second time subsequent to a first time, another or second bend in the flexible screen away from the top plane of the flexible screen and, in response to detecting the second bend, determining, by a control circuitry, a second measure of deflection away from the top plane of the flexible screen, wherein the second degree or amount/measure of bend/deflection is higher than the first measure of deflection form; calculating a second length value wherein the second length value is inversely proportional to the second measure of deflection away from the top plane of the flexible screen and wherein the second length value is smaller than the first length value; selecting, by the control circuitry, a second region of the flexible screen, centered at the vertex; and highlighting, by the control circuitry, a first region and the second selected region of the flexible screen.

bending away from a top plane of the flexible screen wherein a length value is inversely proportional to a degree/measure of bending/deflection away from a top plane of a flexible screen, i.e. and in accordance with the specification, a sharp curve results in a selection of a smaller portion of the screen than a shallow curve (figs. 4-6 and 9; para [00035, 0069, 0071-0073, 0076-0077, 0080]: selection region is inversely proportional to curvature in that based on a greater curvature such as a foldline/sharp curve, calculating/determine the amount of a region that is less than a total length of the screen having a (first) width and length value for selecting only items along the fold that falls within the region while semi-permanent folding/rolling/shallow curve selects all content on the screen associated with the flexible display to be selected, i.e. “objects on a screen can be selected as those located on a foldline or double foldline (2) produced by bends (see FIG. 6)”);
detecting, at another or second time subsequent to the first time, another or second bend in the flexible screen away from the top plane of the flexible screen and, in response to detecting the second bend, determining, by a control circuitry, a second measure of deflection away from the top plane of the flexible screen, wherein the second degree or amount/measure of bend/deflection is higher than the first measure of deflection form (figs. 4-6 depicts example of how far away the screen is bent from the top plane in un-bent form (un-bent form represented by dashed lines) including the bend of fig. 5); and 
calculating a second length value wherein the second length value is inversely proportional to the second measure of deflection away from the top plane of the flexible screen and wherein the second length value is smaller than the first length value and selecting, by the control circuitry, a second region of the flexible screen, centered at the vertex (figs. 4-6 and 9; para [00035, 0069, 0071-0073, 0076-0077, 0080]: selection region is inversely proportional to curvature in that based on a greater curvature such as a foldline/sharp curve, calculating/determine the amount of a region total length of the screen having a width and length value for selecting only items along the fold that falls within the region and having a length value smaller than in the case where a semi-permanent folding/rolling/shallow curve selects all content along the length of the screen associated with the flexible display, i.e. “objects on a screen can be selected as those located on a foldline or double foldline (2) produced by bends (see FIG. 6)”);
 and highlighting, by the control circuitry, a first region and the second selected region of the flexible screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vertegaal with the teachings of Park. One having ordinary skill in the art would have been motivated to combine such degrees of selection given to save time from having to select individual items displayed on a screen.
As per claim 18, the modified Park teaches the system of claim 11. The modified Park further teaches identifying an action corresponding to the first region of the flexible screen and performing the action corresponding to the first region of the flexible screen (Vertegaal: para [0073, 0105, 0184, 0329]: executing an operation/function in response to selection).
5.	Claim(s) 2, 3, 9, 10, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20140062976 A1), Vertegaal et al. (“Vertegaal”, US 20150309611 A1) and Poupyrev et al. (“Poupyrev”, US 20040008191 A1).
	As per claim 2, the modified Park teaches the method of claim 1. The modified Park further teaches determining the degree of the curvature of the flexible screen comprises computing the degree/measure of bend/deflection away from the top plane of the flexible screen based on computing data (Vertegaal: para [0093-0096]). The modified Vertegaal does not disclose a plurality of sensors wherein each sensor of the plurality of sensors measures strain across a different respective portion of a flexible screen. 
increasing or decreasing scaling based on amount of bending resulting from the application of force measured). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poupyrev with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such selected input states given the capabilities of the system.
	As per claim 3, the modified Park teaches the method of claim 2. The modified Park further teaches detecting the vertex of the curvature of the flexible screen comprises identifying a greatest strain measurement of the plurality of strain measurements, selecting a portion of the display that is associated with the greatest strain measurement and determining the vertex of the curvature of the flexible screen based on the portion of the display that is associated with the greatest strain measurement (Vertegaal: para [0073, 0080, 0116]: determining the fold/vertex point of curvature based on portion of display that is associated with the greatest degree of curvature for selection; Poupyrev: para [0329]: bending sensors for measuring greatest force/strain for selection).
As per claim 9, the modified Park teaches the method of claim 1. The modified Park further teaches determining whether the second measure of bend/deflection corresponds to a predefined minimum degree of curvature and in response to determining that the second measure of bend/deflection does not correspond to the predefined minimum degree of curvature, removing the highlighting (Vertegaal: para [0073]: a bending action causes graphical information to be picked out and transformed/emphasized to be displayed along a curvature either in two or three dimensions). The modified Park does not explicitly disclose determining an input at a second time subsequent to the first time. 
However, Poupyrev in the analogous art of input selection states teaches: determining a second degree of curvature of the flexible screen at a second time, subsequent to the first time (fig. 7; para [0189-0201]: from step 76, the flow chart loops back and continues to step 71 to determine a selection at a second time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poupyrev with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such selected input states so that users can make another selection. 
As per claim 10, the modified Park teaches the method of claim 1. The modified Park further teaches detecting at a second time subsequent to the first time, a second vertex of another bend in the flexible screen (Vertegaal: ; Park: fig. 33: center 14); in response to detecting the second vertex point, selecting another region of the flexible screen, centered at the second vertex point wherein a size of the second region is inversely proportional to the degree of the curvature of the flexible screen (figs. 4-6 and 9; para [0069, 0071-0072, 0076-0077, 0080]: semi-permanent folding/rolling selects any content associated with the flexible display to be selected and pointing to select) and highlighting the second selected region of the flexible screen (para [0069, 0083]: highlighted items and highlighting via moving objects). The modified Park does not explicitly disclose determining an input at a third time subsequent to the second time. 
However, Poupyrev in the analogous art of input selection states teaches disclose determining an input at a third time subsequent to the second time (fig. 7; para [0189-0201]: from step 76, the flow chart loops back and continues to step 71 to determine a selection at a second time). It would have been obvious to one of ordinary skill in the art before the effective filing date 
As per claim 12, the modified Park teaches the system of claim 11. The modified Park further teaches determining the degree of the curvature of the flexible screen comprises computing the degree/measure of bend/deflection away from the top plane of the flexible screen based on computing data (Vertegaal: para [0093-0096]). The modified Park does not disclose a plurality of sensors wherein each sensor of the plurality of sensors measures strain across a different respective portion of a flexible screen. 
However, Poupyrev in the analogous art of selected input states teaches: a flexible screen comprises a plurality of sensors wherein each sensor of the plurality of sensors measures strain across a different respective portion of the flexible screen and wherein determining the degree of the curvature of the flexible screen comprises receiving a plurality of strain measurements from the plurality of sensors and computing the degree of the curvature of the flexible screen based on the plurality of strain measurements (para [0041, 0067, 0070, 0327, 0329]: increasing or decreasing scaling based on amount of bending resulting from the application of force measured). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poupyrev with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such selected input states given the capabilities of the system.
	As per claim 13, the modified Park teaches the system of claim 12. The modified Park further teaches detecting the vertex of the curvature of the flexible screen comprises identifying a greatest strain measurement of the plurality of strain measurements, selecting a portion of the display that is associated with the greatest strain measurement and determining the vertex point of determining the fold/vertex point of curvature based on portion of display that is associated with the greatest degree of curvature for selection; Poupyrev: para [0329]: bending sensors for measuring greatest force/strain for selection).
As per claim 19, the modified Park teaches the system of claim 11. The modified Park further teaches determining whether the second measure of bend/deflection corresponds to a predefined minimum degree of curvature and in response to determining that the second measure of bend/deflection does not correspond to the predefined minimum degree of curvature, removing the highlighting (Vertegaal: para [0073]: a bending action causes graphical information to be picked out and transformed/emphasized to be displayed along a curvature either in two or three dimensions). The modified Park does not explicitly disclose determining an input at a second time subsequent to the first time. 
However, Poupyrev in the analogous art of input selection states teaches: determining a second degree of curvature of the flexible screen at a second time, subsequent to the first time (fig. 7; para [0189-0201]: from step 76, the flow chart loops back and continues to step 71 to determine a selection at a second time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poupyrev with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such selected input states so that users can make another selection. 
As per claim 20, the modified Park teaches the system of claim 11. The modified Park further teaches detecting at a second time subsequent to the first time, a second vertex of another bend in the flexible screen (Vertegaal: ; Park: fig. 33: center 14); in response to detecting the second vertex point, selecting another region of the flexible screen, centered at the second vertex point wherein a size of the second region is inversely proportional to the degree of the curvature of semi-permanent folding/rolling selects any content associated with the flexible display to be selected and pointing to select) and highlighting the second selected region of the flexible screen (para [0069, 0083]: highlighted items and highlighting via moving objects). The modified Park does not explicitly disclose determining an input at a third time subsequent to the second time. 
However, Poupyrev in the analogous art of input selection states teaches disclose determining an input at a third time subsequent to the second time (fig. 7; para [0189-0201]: from step 76, the flow chart loops back and continues to step 71 to determine a selection at a second time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poupyrev with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such selected input states so that users can make a plurality of selections. 
6.	Claim(s) 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20140062976 A1), Vertegaal et al. (“Vertegaal”, US 20150309611 A1) and Chakra et al. (“Chakra”, US 20090287989 A1).
As per claim 4, the modified Park teaches the method of claim 1. The modified Park further teaches highlighting the first region of the flexible screen comprises identifying a plurality of objects generated for display in the first region of the flexible screen and highlighting selected objects (Vertegaal: para [0069, 0083]: highlighted items and highlighting via moving objects to the center of gravity). The modified Park does not disclose selecting an object of a plurality of objects that is most prominent in a region of a flexible screen and highlighting the selected object. 
However, Chakra in the analogous art of highlighting teaches: selecting an object of a plurality of objects that is most prominent in a region of a flexible screen and highlighting the selected object (fig. 2 and 4; para [0021, 0025]: selecting largest/most prominent object and highlighting wherein highlighting colors may be modified in accordance with user’s preferences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chakra with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such highlighting to provide additional emphasis on the object of focus. 
As per claim 5, the modified Park teaches the method of claim 1. The modified Park further teaches highlighting the first region of the flexible screen (para [0069, 0083]: highlighted items and highlighting via moving objects to the center of gravity). The modified Park does not disclose modifying a color associated with a plurality of pixels corresponding to a region. 
However, Chakra in the analogous art of highlighting teaches: modifying a color associated with a plurality of pixels corresponding to a region (fig. 2 and 4; para [0025]: highlighting colors may be modified in accordance with user’s preferences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chakra with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such highlighting to provide additional emphasis on the object of focus. 
As per claim 14, the modified Park teaches the system of claim 11. The modified Park further teaches highlighting the first region of the flexible screen comprises identifying a plurality of objects generated for display in the first region of the flexible screen and highlighting selected objects (Vertegaal: para [0069, 0083]: highlighted items and highlighting via moving objects to the center of gravity). The modified Park does not disclose selecting an object of a plurality of objects that is most prominent in a region of a flexible screen and highlighting the selected object. 
However, Chakra in the analogous art of highlighting teaches: selecting an object of a plurality of objects that is most prominent in a selected region of a flexible screen and highlighting selecting largest/most prominent object and highlighting wherein highlighting colors may be modified in accordance with user’s preferences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chakra with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such highlighting to provide additional emphasis on the object of focus. 
As per claim 15, the modified Park teaches the system of claim 11. The modified Park further teaches highlighting the first region of the flexible screen (para [0069, 0083]: highlighted items and highlighting via moving objects to the center of gravity). The modified Park does not disclose modifying a color associated with a plurality of pixels corresponding to a region. 
However, Chakra in the analogous art of highlighting teaches: modifying a color associated with a plurality of pixels corresponding to a region (fig. 2 and 4; para [0025]: highlighting colors may be modified in accordance with user’s preferences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chakra with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such highlighting to provide additional emphasis on the object of focus. 
7.	Claim(s) 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20140062976 A1), Vertegaal et al. (“Vertegaal”, US 20150309611 A1) and Schwenke et al. (“Schwenke”, US 20080177734 A1).
As per claim 6, the modified Park teaches the method of claim 1. The modified Park further teaches determining whether an object is generated for display at a position of the flexible screen corresponding to the vertex and in response to determining that an object is generated for display at the position of the flexible screen corresponding to the vertex, adjusting the determining the fold/vertex point of curvature based on portion of display that is associated with the greatest degree of curvature for selection). The modified Park does not disclose adjusting a size of a selected region based on a size of an object, i.e. adjust a size of a selected region to match dimensions of an object or enlarge a selected region such that all pixels of an object is within a region. 
However, Schwenke in the analogous art of highlighting teaches: adjusting a size of a selected region based on a size of an object, i.e. adjust a size of a selected region to match dimensions of an object or enlarge a selected region such that all pixels of an object is within a region (figs. 2-3; para [0050]: “place” 301 is now shown in an enlarged region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schwenke with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such highlighting to provide additional emphasis on the object of focus. 
As per claim 7, the modified Park teaches the method of claim 6. The modified Park further teaches identifying a plurality of actions corresponding to the object and generating for display a plurality of user selectable options, wherein each user selectable option corresponds to a respective action of the plurality of actions (Vertegaal: para [0105, 0329]: selection of a menu with options). 
As per claim 16, the modified Park teaches the system of claim 11. The modified Park further teaches determining whether an object is generated for display at a position of the flexible screen corresponding to the vertex and in response to determining that an object is generated for display at the position of the flexible screen corresponding to the vertex, adjusting the position/display of the region (Vertegaal: para [0073, 0080, 0116]: determining the fold/vertex point of curvature based on portion of display that is associated with the greatest degree of curvature for selection). The modified Park does not disclose adjusting a size of a selected region based on a size of an object, i.e. adjust a size of a selected region to match dimensions of an object or enlarge a selected region such that all pixels of an object is within a region. 
However, Schwenke in the analogous art of highlighting teaches: adjusting a size of a selected region based on a size of an object, i.e. adjust a size of a selected region to match dimensions of an object or enlarge a selected region such that all pixels of an object is within a region (figs. 2-3; para [0050]: “place” 301 is now shown in an enlarged region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schwenke with the teachings of the modified Park. One having ordinary skill in the art would have been motivated to combine such highlighting to provide additional emphasis on the object of focus. 
As per claim 17, the modified Park teaches the system of claim 16. The modified Park further teaches identifying a plurality of actions corresponding to the object and generating for display a plurality of user selectable options, wherein each user selectable option corresponds to a respective action of the plurality of actions (Vertegaal: para [0105, 0329]: selection of a menu with options). 
Response to Arguments
	Applicant's arguments filed 01/05/2021 have been considered as a whole whole but are moot in view of the new ground(s) of rejection, except for the following:
Applicant argued:
Vertegaal is not concerned with calculating any length value. Let alone a first and second length value that is inversely proportional to a first and second measure of deflection.


According to para [0006, 0067] of the instant published application, a sharp curve may result in a selection of narrow portion of the screen, while a shallow curve may result in a selection of a broad portion of the screen wherein the length or length value is the length of the selected region. Therefore, the modified Park at least teaches that a selection region is inversely proportional to curvature in that based on a greater curvature such as a foldline/sharp curve, the length value of the selected region is calculated/determined to be less than a total length of the screen having a (first) width and length value for selecting only items along the fold that falls within the region (Vertegaal: para [0080]: i.e. “objects on a screen can be selected as those located on a foldline or double foldline (2) produced by bends”) or based on a semi-permanent folding/rolling/shallow curve, the length value of the selected region is calculated/determined to be a second length or total length of the screen (Vertegaal: figs. 4-6 and 9; para [00035, 0069, 0071-0073, 0076-0077, 0080]).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
	
/Le Nguyen/				
Patent Examiner 			
May 12, 2021	

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174